Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is issued in response to Application filed May 17, 2022.
Claims 1-6, 8-13, 15-19, 21, 23, 25, and 27-29 are pending. 
Claims 27-29 are added and Claims 7, 14, 20, 22, 24, and 26 are cancelled.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on May 17, 2022 has been entered.



Information Disclosure Statement
The information disclosure statements (IDSs) submitted on May 19, 2022 and June 1, 2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-13, 15-19, 21, 23, 25, and 27-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 and the other independent claims, 8 and 15 (which mirror independent claim 1), are drawn to storing an object, object information metadata of the object and object replication metadata of the object; indicating to replicate the object, replicate the object and the object information metadata; update the object; and indicate that the updated object is to be replicated. 
The claims fall within the “Mental Processes” grouping of abstract ideas. Specifically, the limitations of “storing an object, object information metadata of the object and object replication metadata of the object”; “indicating to replicate the object, replicate the object and the object information metadata”; “update the object”, and “indicate that the updated object is to be replicated” discussed above, as claimed, is a process that covers performance of the limitations in the mind, or with pen and paper, but for the recitation of generic computer components (i.e., processor, memory, host machines, storage medium) because a user can mentally, or with pen and paper, observe, evaluate, and make judgements to determining what information needs to be replicated.
This judicial exception is not integrated into a practical application. In particular, the claims only recite additional elements (i.e., processor, memory, host machines, storage medium) that are recited at a high-level of generality (e.g., as a generic computer or as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. See 2106.05(d) (II). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component, or are merely drawn to insignificant extra-solution activity. Mere instructions to apply an exception using a generic computer component or insignificant extra-solution is not significantly more than the judicial exception.
The dependent claims 2-6, 9-13, 16-19, 21, 23, 25, and 27-29, depend on a rejected parent claim and do not cure its deficiencies. Similar to the above discussion, each of the dependent claims are drawn to an abstract idea within the “Mental Processes” groupings of abstract ideas. The claims are drawn to subject matter that covers performance of the claimed limitations in the mind, or with pen and paper, but for the recitation of generic computer components as discussed above. The claims are not integrated into a practical application. The claims only recite additional elements that is/are recited at a high-level of generality (e.g., as a generic computer or as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component or are merely drawn to insignificant extra-solution activity. 
Therefore, the claims are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-13, 15-19, 21, 23, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anglin (U.S. Patent Application No. 2013/0054523) in view of Marathe (U.S. Patent No. 8,799,222), further in view of Zheng (U.S. Patent No. 10,565,230).

Regarding Claim 1, Anglin discloses an apparatus comprising a processor and a memory, the memory comprising programmed instructions that, when executed by the processor (par [0028], Anglin – processor and memory), cause the apparatus to: 
store, in a first host machine, an object, object information metadata of the object and object replication metadata of the object (par [0020-0022], [0031-0034], Anglin – object information and source/target replication database entry);
in response to the object replication metadata indicating to replicate the object, replicate the object and the object information metadata to a second host machine (par [0037-0038], [0042-0043], Anglin – perform replication operation between source and target based on replication information); 
update the object (par [0024-0025], Anglin – a chunk within the object is new or changed (i.e., updated)).
While Anglin teaches updating the object with new or changed chunks and replicating the new or changed chunks of the object to the target storage; however, Anglin is not as detailed with respect to in response to updating the object, update the object replication metadata to indicate that the updated object is to be replicated to the second host machine.
On the other hand, Marathe discloses in response to updating the object, update the object replication metadata to indicate that the updated object is to be replicated to the second host machine (Cols.6-7, lines 59-67 and 1-43, respectively, Marathe – change tracking object is created to detect a change and the change is indicated within the metadata for a replication to occur). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Marathe’s teachings into the Anglin system. A skilled artisan would have been motivated to combine in order to more adequately track and indicate updated objects that need to be replicated; thus, providing a better replication system.
 Anglin is not as detailed with respect to replication within a cluster environment.
On the other hand, Zheng discloses replication within a cluster environment (col.2, lines 18-67, Zheng – replication of data between a source node of a source cluster and a destination node of a destination cluster of a clustered network… col.19, lines 35-39, Zheng – replication between a source cluster (i.e., a first cluster) and destination cluster (i.e.,  a second cluster) of a cluster network). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Zheng’s teachings into the Anglin system. A skilled artisan would have been motivated to combine in order to improve replication efficiency and improve reliability in the event of a failure.

Regarding Claim 2, the combination of Anglin in view of Marathe, further in view of Zheng, disclose the apparatus of claim 1, wherein the first cluster is in a first geographic region, and wherein the second cluster is in a second geographic region different from the first geographic region (par [0004], Anglin – remote location; col.3, lines 33-45, Zheng – nodes interconnected by a cluster to provide distributed storage architecture of the cluster). 

Regarding Claim 3, the combination of Anglin in view of Marathe, further in view of Zheng, disclose the apparatus of claim 1, the memory comprising the programmed instructions that, when executed by the processor, further cause the apparatus to replicate the object information metadata to the storage of the second cluster (par [0037-0043], [0046], Anglin – replicate object). 

Regarding Claim 4, the combination of Anglin in view of Marathe, further in view of Zheng, disclose the apparatus of claim 3, the memory comprising the programmed instructions that, when executed by the processor, further cause the apparatus to delete the object replication metadata, responsive to replicating the object information metadata to the storage of the second cluster (par [0046], Anglin – delete object). 

Regarding Claim 5, the combination of Anglin in view of Marathe, further in view of Zheng, disclose the apparatus of claim 1, the memory comprising the programmed instructions that, when executed by the processor, further cause the apparatus to replicate the object information metadata from a first bucket in the first cluster to a second bucket in the second cluster (cols.8-9, lines 64-67 and 1-24; respectively, Zheng – bucket mapping that manages cluster-wide information). 

Regarding Claim 6, the combination of Anglin in view of Marathe, further in view of Zheng, disclose the apparatus of claim 1, wherein a first duration of the object information metadata is greater than a second duration of the object replication metadata (par [0046], Anglin).

Regarding Claim 21, the combination of Anglin in view of Marathe, further in view of Zheng, disclose the apparatus of claim 1, the memory comprising the programmed instructions that, when executed by the processor, further cause the apparatus to read the object information metadata and the object replication metadata from the LSM data using a same key (col.2, lines 42-45, Zheng – same extent keys).

Claims 8-13 and 23 contain similar subject matter as claims 1-6 and 21 above; and are rejected under the same rationale.

Claims 15-19 and 25 contain similar subject matter as claims 1-4, 6, and 21 above; and are rejected under the same rationale.


Allowable Subject Matter
Claims 27-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: write the object information metadata and the object replication metadata to a log- structured merge (LSM) database of the first cluster; in response to writing the object, to the storage of the first cluster of host machines, scan the LSM database to identify the object replication metadata; and in response to identifying the object replication metadata, write to the object replication metadata to indicate that the object is to be replicated.



Points of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELCIE L DAYE whose telephone number is (571) 272-3891.  The examiner can normally be reached on Monday-Friday 7:30-4:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Chelcie Daye	
Patent Examiner
Technology Center 2100
June 1, 2022


/CHELCIE L DAYE/Primary Examiner, Art Unit 2161